DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOSE GRANADOS,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2973

                         [December 21, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas M. Lynch, V,
Judge; L.T. Case No. 08-1597CF10A.

  Jose Granados, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.